          Case 1:20-cv-08994-JPC Document 25 Filed 03/22/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


 GLOBAL INTERACTIVE MEDIA, INC.,

                          Plaintiff,                  Civil Action No. 1:20-cv-08994-JPC

                   v.

 ON TV TONIGHT PTY LTD.,

                         Defendant.


                                       [PROPOSED] ORDER

       It is hereby ORDERED that all claims asserted by Plaintiff against Defendant are

dismissed WITH PREJUDICE, and all counterclaims asserted by Defendant against Plaintiff are

dismissed WITHOUT PREJUDICE, with each Party to bear its own costs, expenses and

attorneys’ fees.



       March 22, 2021
Dated: ____________________                    _____________________________________
                                               UNITED STATES DISTRICT JUDGE




IWASHINGTON\000149590\0020\583049.v1-3/22/21    -1-
